Appeals by defendant from judgments in favor of plaintiffs, entered upon verdicts of the jury. An automobile owned and operated by defendant came into collision with one owned and operated by plaintiff Philip Galarneau in which the plaintiffs Walter Tanner and Flora Galarneau were passengers at a State highway intersection. Judgments in favor of Flora Galarneau and Walter Tanner, and orders, unanimously affirmed. Verdict of $1,450, in action brought by Philip Galarneau, reinstated and judgment modified by being increased to that amount, and as so modified judgment and order affirmed. Costs in one action. Hill, P. J., Rhodes and Heffernan, JJ., concur; Crapser and Bliss, JJ., dissent and vote to affirm the judgments and orders appealed from.